NOT FOR PUBLICATION

                    IN THE UNITED STATES DISTRICT
                    COURT FOR THE DISTRICT OF NEW
                        JERSEY CAMDEN VICINAGE


CRYSTAL HAMILTON,

      Plaintiff,                       Civil No. 18-15687 (RMB)

          v.                           MEMORANDUM OPINION & ORDER

COMMISSIONER OF SOCIAL
SECURITY,

     Defendant.


APPEARANCES:

POLONSKY & POLONSKY ATTORNEYS AT LAW
By: Alan H. Polonsky, Esq.
512 S. White Horse Pike
Audobon, New Jersey 8106
     Counsel for Plaintiff Crystal Hamilton


SOCIAL SECURITY ADMINISTRATION, OFFICE OF THE GENERAL COUNSEL
By: Evelyn Rose Marie Protano, Special Assistant U.S. Attorney
300 Spring Garden Street, 6th Floor
Philadelphia, Pennsylvania 19123
     Counsel for the Commissioner of Social Security




                                   1
RENEE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

     This matter comes before the Court upon an appeal filed by

Plaintiff Crystal Hamilton (“Plaintiff”), seeking judicial

review of the final determination of the Commissioner of the

Social Security Administration (the “Commissioner”), which

denied Plaintiff’s applications for disability insurance

benefits and supplemental social security income.   For the

reasons set forth herein, the Court VACATES the decision of the

Administrative Law Judge and REMANDS for proceedings consistent

with this Memorandum Opinion.


I.      PROCEDURAL HISTORY

     On April 4, 2014, Plaintiff protectively filed applications

for disability insurance benefits under Title II and

supplemental security income under Title XVI of the Social

Security Act (the “Act”), alleging a severe disability due to

bi-polar disorder, depression, and post-traumatic stress

disorder, with an alleged onset of December 31, 2012.

     Plaintiff’s claim was initially denied on August 29, 2014,

and again upon reconsideration on November 13, 2014.

Thereafter, Plaintiff requested a hearing, which was held before

Administrative Law Judge Brian LeCours (the “ALJ”) on May 8,

2017.    At the hearing, Plaintiff was represented by an attorney,

Steven M. Leder, Esq.    The ALJ also heard testimony from

                                  2
Plaintiff’s friend, Shawn Michaels, and an impartial vocational

expert, Connie Louise Standhart.

      On June 29, 2017, the ALJ issued a decision denying

Plaintiff’s claim for benefits, based upon his finding that

Plaintiff was not disabled and could perform work in

representative occupations, such as hand packager, laundry

worker, housekeeping cleaner, or routing clerk. [R.P. at 27].

On September 7, 2018, the Appeals Council denied Plaintiff’s

request for review, rendering the ALJ’s decision as final.

Plaintiff now seeks this Court’s review pursuant to 42 U.S.C. §

405(g).


II.   STANDARD OF REVIEW

      When reviewing an ALJ’s final decision regarding disability

benefits, a court must uphold the ALJ’s factual decisions if

they are supported by “substantial evidence.” Hess v. Comm’r

Soc. Sec., 931 F.3d 198, n. 10 (3d Cir. 2019); 42 U.S.C. §§

405(g), 1383(c)(3).   “Substantial evidence” means “‘more than a

mere scintilla.   It means such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971)(quoting Cons.

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); Albert Einstein

Med. Ctr. v. Sebelius, 566 F.3d 368, 372 (3d Cir. 2009).



                                   3
     In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000).   The Court’s review of legal issues is plenary. Hess, 931

F.3d at n. 10 (citing Chandler v. Comm’r of Soc. Sec., 667 F.3d

356, 359 (3d Cir. 2011)).

     The Social Security Act defines “disability” as the

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A).      The Act

further states,

     [A]n individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
     whether a specific job vacancy exists for him, or whether
     he would be hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

     The Commissioner has promulgated a five-step, sequential

analysis for evaluating a claimant’s disability, as outlined in

20 C.F.R. § 404.1520(a)(4)(i-v).       The claimant bears the burden

                                   4
of proof at steps one through four, and the Commissioner of

Social Security at step five. Hess, 931 F.3d at 201 (citing

Smith v. Comm’r of Soc. Sec., 631 F.3d 632, 634 (3d Cir. 2010).

Recently in Hess, 931 F.3d at 201–02, the Third Circuit

described the ALJ’s role in the Commissioner’s inquiry at each

step of this analysis:

     At step one, the ALJ determines whether the claimant is
     performing “substantial gainful activity.” 20 C.F.R. §§
     404.1520(a)(4)(i), 416.920(a)(4)(i). If he is, he is not
     disabled. Id. Otherwise, the ALJ moves on to step two.

     At step two, the ALJ considers whether the claimant has
     any “severe medically determinable physical or mental
     impairment” that meets certain regulatory requirements.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). A “severe
     impairment” is one that “significantly limits [the
     claimant’s] physical or mental ability to do basic work
     activities.” Id. §§ 404.1520(c), 416.920(c). If the
     claimant lacks such an impairment, he is not disabled.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If he has
     such an impairment, the ALJ moves on to step three.

     At step three, the ALJ decides “whether the claimant’s
     impairments meet or equal the requirements of an
     impairment listed in the regulations[.]” Smith, 631 F.3d
     at 634. If the claimant’s impairments do, he is disabled.
     20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If
     they do not, the ALJ moves on to step four.

     At step four, the ALJ assesses the claimant’s “residual
     functional capacity” (“RFC”) and whether he can perform
     his “past relevant work.” Id. §§ 404.1520(a)(4)(iv),
     416.920(a)(4)(iv). A claimant’s “[RFC] is the most [he]
     can still do despite [his] limitations.” Id. §§
     404.1545(a)(1), 416.945(a)(1). If the claimant can
     perform his past relevant work despite his limitations,
     he is not disabled. Id. §§ 404.1520(a)(4)(iv),
     416.920(a)(4)(iv). If he cannot, the ALJ moves on to
     step five.


                                5
       At step five, the ALJ examines whether the claimant “can
       make an adjustment to other work[,]” considering his
       “[RFC,] . . . age, education, and work experience [.]”
       Id.   §§   404.1520(a)(4)(v),   416.920(a)(4)(v).   That
       examination typically involves “one or more hypothetical
       questions posed by the ALJ to [a] vocational expert.”
       Podeworny v. Harris, 745 F.2d 210, 218 (3d Cir. 1984).
       If the claimant can make an adjustment to other work, he
       is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v),
       416.920(a)(4)(v). If he cannot, he is disabled.


III.   FACTUAL BACKGROUND

       The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.    Plaintiff, who was

born on February 27, 1969, was 43 years old on the alleged

onset date and 48 years old at the time of her administrative

hearing. [See R.P. at 77].    Plaintiff meets the insured status

requirements of the Social Security Act through December 31,

2017, meaning that Plaintiff must establish disability on or

before that date to be entitled to benefits.


       A.   Plaintiff’s Educational and Work History

       Plaintiff has a high school degree and attended a

technical school, where she obtained a certificate to work as a

“help desk analyst.” [R.P. at 41-42].    Plaintiff attended some

college, but did not graduate.    From 1998 to 2002, Plaintiff

worked as a help desk analyst at a company, where she performed

troubleshooting of their software programs.    Following that

position, Plaintiff worked as a legal assistant at various law

                                  6
firms from 2002 to 2011.   As a legal, Plaintiff stated that she

primarily handled scheduling and data entry for attorneys.

Although Plaintiff obtained some work through temp agencies

from 2012 to 2014, she has not worked full time since 2011.


     B.    Plaintiff’s Medical History

    At the administrative hearing, Plaintiff testified that her

psychological problems are the primary basis for her alleged

inability to work.    [R.P. at 45].   Specifically, Plaintiff

suffers from bipolar disorder, depressive disorder, anxiety

disorder, and alcohol abuse disorder.    Plaintiff also has

physical impairments, such as degenerative disc disease of the

lumbar spine and a left foot fracture, but Plaintiff testified

that these physical issues “don’t seem to be as bad now.” [Id.].

    According to Plaintiff’s medical records, Plaintiff has a

“long history” of bipolar disorder, alcohol dependence, and

“bouts of depression alternating with hypomanic episodes.” [R.P.

at 482].   When Plaintiff was 15 years old, she attempted suicide

by cutting her wrists.   Plaintiff indicated that she began

significant alcohol consumption at age 14 and, at times, has

consumed up to two liters of vodka per day.    Plaintiff’s medical

records reflect inpatient rehabilitation/hospitalizations at

various facilities in 2001, 2006, 2007, 2010, 2011, and 2013

[R.P. at 498, 670].   Plaintiff testified that she has struggled

                                  7
to stay sober for anything more than a few months at a time.

Plaintiff has been prescribed various medications for her mental

health problems, including Seroquel, trazodone, topiramate,

buspirone, hydroxyzine, fluoxetine, ReVia, and Nexium.

    Plaintiff testified that some of her mental health issues

stem from, or were triggered by, traumatic experiences in her

life, including a sexual assault, the sudden death of her

fiancé, and an abusive relationship with an ex-boyfriend.

Plaintiff testified that she suffers from anxiety due to fear of

stalking and other physical harm from her ex-boyfriend.

According to Plaintiff, her anxiety impairs her ability to

interact with other people.    Shawn Michaels testified that

Plaintiff’s anxiety and mood swings contributed to the end of

his romantic relationship with Plaintiff.


     C.   The ALJ’s Decision

     The ALJ concluded that Plaintiff was not disabled within

the meaning of the Act at any time from the alleged onset date

through the date of the decision.     Upon consideration of the

evidence in the record, the ALJ determined that Plaintiff had a

Residual Functional Capacity (“RFC”) to perform a “full range of

work at all exertional levels,” but only work consisting of

unskilled tasks, requiring little or no judgment, with no more



                                  8
than occasional interaction with the general public. [R.P. at

23].

       At Step One of the sequential analysis, the ALJ determined

that Plaintiff had not engaged in substantial gainful activity

since the alleged onset date of December 31, 2012. [R.P. at 20].

At Step Two, the ALJ determined that Plaintiff’s “bipolar

disorder, depressive disorder, anxiety disorder, and alcohol

abuse disorder” were severe impairments. [Id.].   The ALJ

concluded, however, that Plaintiff’s degenerative disc disease

of the lumbar spine and left foot fracture were non-severe

impairments, because “there is no link in the documentary

evidence between them and any significant work-related

limitation.” [R.P. at 21].

       At Step Three the ALJ determined that Plaintiff did not

have an impairment that meets or was medically equivalent to the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. [Id.].   In reaching this determination,

the ALJ considered listings 12.04 (depressive, bipolar and

related disorders), 12.06 (anxiety and obsessive-compulsive

disorders), 12.15 (trauma and stressor-related disorders), and

SSR 13-2p (Evaluating Cases Involving Drug Addiction and

Alcoholism (“DAA”)).




                                  9
     At Step Four, the ALJ found that the Plaintiff had the RFC

to perform “a full range of work at all exertional levels but

with the following nonexertional limitations: the work must

consist of unskilled tasks[,] work requiring little or no

judgment to do simple duties that can be learned on the job in a

short period of time; and, there can be no more than occasional

interaction with the general public, coworkers, and

supervisors.” [R.P. at 23].   In making this decision, the ALJ

considered “all symptoms and the extent to which these symptoms

can reasonably be accepted as consistent with the objective

medical evidence and other evidence.” [Id.].

Although the ALJ found that Plaintiff’s mental health issues

eroded her ability to perform some types of work, he concluded

that “the medical evidence and other evidence of record suggest

that the claimant can sustain a greater capacity of physical and

mental work related activity than she described at the hearing.”

[R.P. at 25].   However, the ALJ also found Plaintiff was unable

to perform any past relevant work because her “prior employment

requires a higher exertional level than the residual functional

capacity assessed for the claimant allows.” [R.P. at 26].

     Finally, at Step Five, the ALJ held that, considering

Plaintiff’s “age, education, work experience, and residual

functional capacity, there are jobs that exist in significant


                                10
numbers in the national economy that the [she] can perform.”

[R.P. at 26].   After posing a series of hypotheticals to the

vocational expert during the administrative hearing, the ALJ

determined that Plaintiff would be able to perform the

requirements of representative occupations, such as “Hand

Packager,” “Laundry Worker,” “Housekeeping Cleaner,” or “Routing

Clerk.”   Based on this finding, the ALJ concluded that Plaintiff

was not disabled under the Act from the alleged onset date,

through the date of the decision.


IV.   DISCUSSION

      On appeal, Plaintiff argues that the ALJ’s disability

determination is not supported by substantial evidence because

the ALJ: (1) improperly discounted the weight of an evaluation

from Plaintiff’s treating nurse practitioner in formulating the

RFC; and (2) failed to address contradictory testimony from

vocational expert when evaluating whether Plaintiff could work

in the representative occupations.   As a result of these alleged

deficiencies, Plaintiff argues that the ALJ’s conclusion, that

Plaintiff was not disabled under the Act, was not supported by

substantial evidence.   The Court agrees with Plaintiff on both

points.




                                11
     A.   RFC Formulation

     First, Plaintiff argues that the ALJ inappropriately

discounted the opinion of a treating nurse practitioner, Carolyn

Cooper, in formulating the RFC.    Specifically, Plaintiff argues

that the ALJ failed to give proper weight to Nurse Cooper’s

answers provided in a “Medical Source Statement of Ability to do

Work-Related Activities” (the “Medical Source Statement”)

regarding Plaintiff’s mental health impairments.   Upon review,

the Court finds that additional discussion and clarification of

Nurse Cooper’s opinion would be beneficial on remand.

     In the Medical Source Statement, completed in December

2016, Nurse Cooper indicated that Plaintiff had “marked”

limitations in (1) understanding and remembering both simple and

complex instructions; (2) ability to make judgments on simple

work-related decisions; (3) carrying out complex instructions;

(4) interacting appropriately with the public and co-workers;

and (5) responding appropriately to usual work situations and to

changes in routine and work setting. [R.P. at 703-704]. Nurse

Cooper also indicated that Plaintiff had “extreme” limitations

in her ability to make judgments on complex work-related

decisions. [R.P. at 704].   Nurse Cooper explained her

determinations were based on her observations that Plaintiff

“has a difficult time adjusting and coping in settings of more


                                  12
than 5 people. She is easily triggered by loud voices, doors

closing, traffic sounds and unpleasant conversations which

prompt flashbacks of post traumatic events.” [Id.]. Nurse Cooper

added that Plaintiff’s “mental health disorder has caused great

emotional imbalance, ambivalent attachment and interferes with

her capacity to make quality decisions.” [Id.].

     The ALJ’s decision does not address Nurse Cooper’s

evaluation until Step Four of the sequential analysis, at which

point the ALJ stated that Nurse Cooper’s “opinion is

inconsistent with the generally normal mental status examination

findings at the consultative examination, the claimant’s

reported activities of daily living, and this provider’s own

records.” [R.P. at 24-25]. As such, the ALJ stated that he was

giving Nurse Cooper’s opinion “little weight.” [R.P. at 25].

     “In choosing to reject the treating physician's assessment,

an ALJ may not make ‘speculative inferences from medical

reports’ and may reject a treating physician's opinion outright

only on the basis of contradictory medical evidence’ and not due

to his or her own credibility judgments, speculation or lay

opinion.” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir.

2000)(internal citations omitted).

     In the decision, the ALJ stated that he discounted the

weight of Nurse Cooper’s opinion based on contradictory evidence


                               13
from a consultative examination with Dr. Victoria Miller, Ph.D.

in August 2014 and Plaintiff’s reported activities of daily

living.   However, the ALJ does not clarify what specific aspects

of Dr. Miller’s evaluation or activities of daily living

contradict Nurse Cooper’s opinion.    Furthermore, the Court finds

that the ALJ’s overall RFC analysis is, by and large, conclusory

and deficient in nature, without helpful or productive

discussion of how the ALJ reached the elements of the final RFC

determination.    Accordingly, on remand, the ALJ must include a

more thorough RFC analysis, including a discussion Nurse

Cooper’s evaluation and specific reasons for discounting her

opinions.


     B.     Use of Vocational Expert’s Testimony

     Second, Plaintiff contends that the ALJ erred in finding

that Plaintiff’s RFC would allow her to perform work in several

representative occupations.   Specifically, Plaintiff points to

conflicting testimony from the vocational expert at the

administrative hearing.   Upon review, this Court finds that the

vocational expert contradicted herself during her testimony, and

the ALJ neither sought clarification at the hearing nor

distinguished the vocational expert’s statements in his

decision.



                                 14
     At the administrative hearing, the ALJ posed a series of

hypotheticals to the vocational expert based on a scenario in

which a person with no exertional limitations could perform

“unskilled tasks, work requiring little or no judgment to do

simple duties that can be learned on the job in a short period

of time” and “there can be occasional interaction with the

general public, coworker and supervisors.”   Based on this

hypothetical, the vocational expert opined that the Plaintiff

would be unable to perform past relevant work, but suggested

that jobs such as hand packager, laundry worker, housekeeping

cleaner, or routing clerk, would be available in the national

economy.

     After the ALJ finished his hypotheticals, Plaintiff’s

attorney asked the vocational expert whether the jobs would

still be available in the national economy if the hypothetical

person “would have difficulties interacting appropriately with

the public, supervisors and coworkers, or responding to changes

in the work setting.”   The vocational expert responded that such

limitations “would rule out all jobs.”   At no point did the ALJ

seek clarification from the vocational expert about distinction

between Plaintiff’s attorney’s hypothetical and the ALJ’s

earlier hypothetical.




                                15
     This Court finds that the ALJ’s RFC finding, which requires

“little or no judgment to do simple duties that can be learned

on the job in a short period of time” and “no more than

occasional interaction with the general public, coworkers, and

supervisors,” is virtually indistinguishable from the

hypothetical posed by Plaintiff’s attorney, which noted

“difficulties interacting appropriately” and “difficulties

responding to changes in work setting.” This distinction is even

more tenuous given that the ALJ had noted at Step Three of the

sequential evaluation that Plaintiff has “moderate difficulties”

with “understanding remembering, or applying information,

interacting with others, and concentration, persistence, and

maintaining pace.” [R.P. at 22].    The ALJ’s finding is further

muddled by a failure to address this aspect of the vocational

expert’s testimony at all in the decision.   On remand, the ALJ

must clarify how “no more than occasional interaction with the

public, supervisors and coworkers,” does not necessarily imply

“difficulties interacting appropriately” with those individuals.


V.   CONCLUSION

     Because the ALJ failed to adequately explain his reasons

for discounting the weight of Nurse Cooper’s evaluation and did

not seek clarification regarding the vocational expert’s

seemingly contradictory testimony, the Court cannot determine

                               16
whether the ALJ’s decision is supported by substantial evidence.

Although there may be evidence that, ultimately, supports the

ALJ’s conclusion, there are significant deficiencies in the

ALJ’s opinion that must be addressed on remand.

     ACCORDINGLY, IT IS on this 21st day of November 2019,

hereby

     ORDERED that the decision of the Administrative Law Judge

is VACATED and the case is REMANDED for proceedings consistent

with this Memorandum Opinion; and it is further

     ORDERED that the Clerk of the Court shall CLOSE this case.



                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    UNITED STATES DISTRICT JUDGE




                               17
